Case 5:19-cv-00163-EEF-MLH Document 26-7 Filed 02/27/20 Page 1 of 6¢

etal trite
oe Oh tai cl mee

  
 
 

Louisiana State University Health Sciences Center.
Department of Pathology
1501 Kings Highway, Shreveport, LA 71103
Guillermo A Herrera, MD, Chairman

      

 

 

 

AUTOPSY REPORT
Accession#: A18-38 Patient Name: HENDERSON, AALIYAH
Exp. Date 2/16/2018 Med. Rec.# CPC-1838
Received: 2/19/2018 DOB: 10/1/2013 (Age: 4)
Autopsy Date: 2/19/2018 Gender: F
Reported: 3/22/2018 Location CPC - Caddo Parish Coroner
Billing #:
Ordering Physician:
Copy to:
Prosector: Yasir AlZubaidi, M.D.
Staff: Long Jin, M.D.
Post Mortem Hours: 70
Authorized By: Todd Thoma, M.D.
Relationship to Patient: Caddo Parish Coroner
Reason for Autopsy: Authorized by Coroner
Medical Examiner: Yes
Autopsy Restrictions: None
Final Anatomic Diagnosis
1. Bronchiolitis and bronchopneumonia
I. Cardiomegaly (weight 122 grams, expected 73 grams)
it. Small laceration at hymen and tiny tear at posterior fourchette
IV. Status post postmortem organ procurement
A. Harvested organs including liver with gallbladder, kidneys with adrenal glands,

and partial spleen

V. Respirator brain

Final Note
Given the historic and investigative materials, autopsy findings and toxicology result, the cause of death is determined
to be bronchiolitis and bronchopneumonia. The manner of death is natural.

 

 

 

 

 

Diagnosis personaly rendered by: Electronically Signed
Long Jin, M.D. Long Jin, M.D.
Technical performed by University Health Shreveport Professional performed by LSUHSC-S Department of Pathology

1541 Kings Highway, Shreveport, LA 71103 : Phone (318) 675-5860
HENDERSON, AALIYAH Autopsy ReportA1 8-38 Page 1 of 4
Case 5:19-cv-00163-EEF-MLH Document 26-7 Filed 02/27/20 Page 2 of 6 PagelD #: 171

HENDERSON, AALIYAH Autopsy Report A18-38

Clinical Summary

The case comes recorded as a Caddo Parish Coroner's case. The deceased comes with a history of being found
unresponsive at her residence. She had been seen and released from Willis Knighton Bossier for asthma attack at the
earlier time of the day. Her medical history was significant for asthma and autism.

Gross
External Description

The deceased comes in a tagged and sealed body bag recorded as a 4-year-old black female, is 47.2 pounds by
scale post organ procurement and is 3 feet 7 inches. No clothing or jewelry comes on or with the body. The
identification tags are wrapped around the right big toe and left ankle. Lividity is present over the posterolateral aspect
of the body with central sparing and is fixed. Rigor is broken. The body is cold to the touch. The head is
normocephalic with black scalp hair attached to braided wig. The irides are brown and the pupils are equal, each
measuring 0.4 cm in diameter. The corneas are clear. The sclerae and conjunctivae are pale and are free of
petechiae. The nasal bridge is intact. The nares are patent. The frenulae are intact. The mucosa and tongue are
free of injuries. The teeth are natural and are in a state of good repair. The external ears have no injuries. The body
is status post postmortem organ procurement. The external genitalia are normally developed for the age. The anus
is unremarkable. The extremities are symmetric. The nails are in median length. Passive motion of the neck,
shoulders, elbows, wrists, fingers, knees and ankles fails to elicit any bony crepitus or abnormal motion.

Evidence of Therapeutic Intervention

The left nostril contains a nasogastric tube with the tip at the gastric lumen. An intravascular access is present in the
right antecubital fossa. A triple lumen catheter is present at right inguinal area. A Foley catheter is in place.

Evidence of Injury

There is a small vertical laceration at the 12 clock position of the hymen. A tiny tear is present at the posterior
fourchette.

Internal Examination

The body and head are opened in the usual autopsy fashion.

Body Cavities: The muscles of the chest and abdominal wall are normal in color and consistency. The lungs are
collapsed when the pleural cavities are opened. The clavicies, ribs, sternum and spine reveal no fractures. The
right and left pleura! cavities do not have adhesions. The mediastinum is in the midline. The diaphragm has no
abnormalities. The subcutaneous fat measures 0.6 cm in thickness at the umbilicus. The abdominal cavity is lined

with glistening serosa.

Neck: The soft tissue and the strap muscles of the neck have no hemorrhage. The hyoid bone and the cartilages of
the larynx and thyroid are intact and show no evidence of injury. The larynx and the trachea are lined by smooth
pink-tan mucosa, are patent and contain no foreign matter. The epiglottis and the vocal cords are unremarkable.
The cervical vertebral column is intact. The carotid arteries and the jugular veins are unremarkable.

Cardiovascular System: The heart contains the normal amount of blood, is of the usual configuration and weighs
122 grams (expected 73 grams). The right and left ventricles measure 0.2 cm and 0.8 cm, respectively. The
endocardial surfaces are smooth and glistening. The valve leaflets are thin and delicate. The tricuspid, pulmonic,
mitral and aortic valves measure 6.1 cm, 4.6 cm, 5.5 cm and 3.3 cm, respectively. The coronary ostia are in their
usual location and are patent. They give rise to normally distributed, patent arteries. The foramen ovale is closed.
There are no septal defects. The ductus arteriosus is closed. The cut surfaces of the red-brown myocardium have
no hemorrhage or scars. The pulmonary trunk is of normal caliber and contains no thromboemboli. The intimal
surface of the aorta is smooth. Coarctation is absent. The inferior vena cava contains no ante-mortem clots.

Respiratory System: The lungs are in their usual locations and weigh 116 grams and 106 grams, right and left,
respectively. The pleural surfaces are variegated pink and red and are thin and free of exudates. The bronchi are of
Technical performed by University Health Shreveport Professional performed by LSUHSC-S Department of Pathology

1541 Kings Highway, Shreveport, LA 71103 Phone (318) 675-5860

HENDERSON, AALTYAH Autopsy ReportA18-38 Page 2 of 4
Case 5:19-cv-00163-EEF-MLH Document 26-7 Filed 02/27/20 Page 3 of 6 PagelD#: 172

HENDERSON, AALIYAH Autopsy Report A18-38

normal distribution and are lined with smooth epithelium. The cut surfaces of the lung parenchyma are dark red,
congested and exude minimal amounts of tan, frothy fluid upon compression. No neoplasm or calcification is seen.

Hepatobiliary System: The liver with gallbladder is harvested.

Reticuloendothelial System: The thymus is 11 grams. The residual spleen is 43 grams. The capsule is smooth, and
shiny. The cut surfaces are dark red, soft and congested.

Gastrointestinal System: The esophagus is empty and shows a normal appearing mucosal surface and wall
thickness. The stomach contains rare mucus. The underlying gastric mucosa and wall are without unusual
features. Examination of the small and large intestine are without unusual features. The appendix is identified. The
pancreas lies in its normal retroperitoneal location and, on cut section, shows a tan-white homogeneous parenchyma.

Endocrine System: The adrenal glands are harvested. The thyroid gland is dark red, glistening and has no gross
alterations.

Genitourinary System: The kidneys are harvested. The urinary bladder is empty. The uterus, ovaries and fallopian
tubes are unremarkable.

Musculoskeletal System: There is no congenital bony defect. The ribs, sternum, clavicles, pelvis and vertebral
column have no fractures. The examined muscles have a usual color and consistency.

Central Nervous System: The scalp has no hemorrhage or contusions. The calvarium is intact. There is no
epidural, subdural or subarachnoid hemorrhage. The brain is swollen and soft, and is 1221 grams. The meninges
are clear. The cortical surfaces of the brain are flattened. The cut surfaces of the brain reveal no intraparenchymal
hemorrhage or evidence of neoplasm. There are no fractures at the base of the skull. The dura mater is free of
stains and discoloration.

Retained specimens include admission blood, vitreous, bloodstain card and representative sections of each organ
preserved in 10% buffered formalin solution.

Representative tissue sections are submitted as follows.

A-— heart

B & C — right and left lung

D - spleen, GE junction and pancreas
E —brain

Microscopic
Heart (A): Four sections of heart reveal mildly hypertrophy.

Right and left lung (B & C): Four sections of the lungs reveal bronchiolitis and bronchopneumonia. Some bronchial
wall is thickened with inflammatory infiltrates including eosinophil, plasma cells and lymphocyte; the smooth muscle in
the wall is hypertrophied, consistent with asthma. There are numerous macrophages inside the alveolar spaces.

Spleen, GE junction & pancreas (D): One section of spleen reveals increased number of eosinophils. One section
of GE junction reveals vascular congestion with focal submucosal hemorrhage. One section of pancreas reveals no
significant histopathologic change.

Brain (E): Two sections of brain reveal mild vascular congestion.

Procedures/Addenda
Provisional Anatomic Diagnosis Date Ordered:2/19/2018 Status: Signed Out
Date Reported: 2/19/2018
’ Technical performed by University Health Shreveport Professional performed by LSUHSC-S Department of Pathology
1541 Kings Highway, Shreveport, LA 71103 Phone (318) 675-5860

 

HENDERSON, AALIYAH Autopsy ReportA18-38 Page 3 of 4
Case 5:19-cv-00163-EEF-MLH Document 26-7 Filed 02/27/20 Page 4 of 6 PagelD #: 173

HENDERSON, AALIYAH Autopsy Report A18-38
Provisional Anatomic Diagnosis

YA/LJ:sf_ (02/19/2018)

l. Clinical history of asthma and upper respiratory infection

Ul. Cardiomegaly (weight 122 grams, expected 73 grams)

Ul. No evidence of significant trauma

IV. Status post postmortem organ procurement
A. Harvested organs including liver with gallbladder, kidneys with adrenal glands, and partial spleen

V. Respirator brain

Vi. Pending further studies

 

 

 

 

 

Procedure diagnosis personally rendered by: Procedure Electronically Signed
Long Jin, M.D. Long Jin, M.D.
Autopsy - Neuro Date Ordered:2/19/2018 Status: Signed Out

Date Reported: 3/22/2018

Gross /Micro Neuropath Description
The gross and microscopic description of the brain is Included in the main autopsy report.

 

 

 

 

 

Procedure diagnosis personally rendered by: Procedure Electronically Signed

Long Jin, M.D. . Long Jin, M.D.

Technical performed by University Health Shreveport Professional performed by LSUHSC-S Department of Pathology
1541 Kings Highway, Shreveport, LA 71103 Phone (318) 675-5860

 

HENDERSON, AALIYAH Autopsy ReportA18-38 Page 4 of 4
Case 5:19-cv-00163-EEF-MLH Document 26-7 Filed 02/27/20 Page 5of6PagelD#: 174

  

NMS Labs CONFIDENTIAL
3701 Welsh Road, PO Box 433A, Willow Grove, PA 19090-0437
Phone: (215) 657-4800 Fax: (215) 657-2972
_ LABS e-mail: nms@nmslabs.com ,

Robert A. Middieberg, PhD, F-ABFT, DABCC-TC, Laboratory Director

Toxicology Report Patient Name HENDERSON, AALIYAH
no . Patient ID A18-38
Reportissued 02/27/2018 13:11 Chain 48051997
Age 4Y DOB 10/01/2013
To: 10249 Gender Female
LSUHSC Pathology Outreach Services Workorder LaOS455?
Attn: Dr James G. Traylor, Jr.
1501 Kings Highway RM G-310
Shreveport, LA 71130 Page 1 of 2

Positive Findings:

 

None Detected

 

 

 

See Detailed Findings section for additional information

Testing Requested:

Analysis Code : Description
8052B Postmortem, Expanded, Blood (Forensic)

 

Specimens Received:

 

ID Tube/Container Volume/ Collection Matrix Source Miscellaneous

Mass Date/Time information
001 Blue Vial 2.75 mL 02/14/2018 Peripheral Blood TIME ON SAMPLE 0810
002 Blue Vial 1.75 mb 02/14/2018 Peripheral Blood TIME ON SAMPLE 0810
003 Pink Vial 0.375mL 02/14/2018 Peripheral Blood TIME ON SAMPLE 0810
004 Blue Vial 2.75 mL 02/14/2018 20:10 Peripheral Blood

All sample volumes/weights are approximations.
Specimens received on 02/20/2018.

NMS v.18.0
Case 5:19-cv-00163-EEF-MLH Document 26-7 Filed 02/27/20 Page 6 of 6 PagelD #: 175

CONFIDENTIAL Workorder 18051997
N M S Chain 18051997
Patient ID A18-38
| LABS |

LABS

 

Page 2 of 2

Detailed Findings:
Examination of the specimen(s) submitted did not reveal any positive findings of toxicological significance by
procedures outlined in the accompanying Analysis Summary. : : :

Unless alternate arrangements are made by you, the remainder of the submitted specimens will be discarded one (1) year
from the date of this report; and generated data will be discarded five (5) years from the date the analyses were
performed.

Workorder 18051997 was electronically
signed on 02/27/2018 12:12 by:

Oly

Erik Flail, B.A.
Certifying Scientist

Analysis Summary and Reporting Limits:

All of the following tests were performed for this case. For each test, the compounds listed were included in the scope. The
Reporting Limit listed for each compound represents the lowest concentration of the compound that will be reported as being
positive. If the compound is listed as None Deiected, it is not present above the Reporting Limit. Please refer to the Positive
Findings section of the report for those compounds that were identified.as being present.

Acode 8052B - Postmortem, Expanded, Blood (Forensic) - Peripheral Biood

-Analysis by Enzyme-Linked Immunosorbent Assay (ELISA) for:

Barbiturates 0.040 meg/mL Salicylates 120 meg/mL
Cannabinoids 40 ng/mL.

-Analysis by Headspace Gas Chromatography (GC) for:

Acetone 5.0 mg/dL lsopropanol 5.0 mg/dL
Ethanol 10 mg/dL Methanol 5.0 mg/di

-Analysis by High Performance Liquid

Chromatography/Time of

Flight-Mass Spectrometry (LC/TOF-MS) for: The following is a general list of compound classes included in this
screen. The detection of any specific analyte is concentration-dependent. Note, not all known analytes in each
specified compound class are included. Some specific analytes outside these classes are also included. For a
detailed list of all analytes and reporting limits, please contact NMS Labs.

Amphetamines, Anticonvulsants, Antidepressants, Antihistamines, Antipsychotic Agents, Benzodiazepines, CNS
Stimulants, Cocaine and Metabolites, Hallucinogens, Hypnosedatives, Hypoglycemics, Muscle Relaxants, Non-
Steroidal Anti-Inflammatory Agents, Opiates and Opicids.

NMS v.18.0
